


Exhibit 10.12

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between SP Plus Corporation, a Delaware corporation (the “Company”) and G
Marc Baumann (the “Executive”), dated as of November 19, 2014, effective as of
January 1, 2015 (the “Effective Date”)

 

RECITALS

 

A.                                    The Company is in the business of
providing an array of commercial and residential property management services,
including, operating private and public parking facilities for itself, its
subsidiaries, affiliates and others, and as a consultant and/or manager for
parking facilities operated by others throughout the United States and Canada,
providing on-street and off-street parking enforcement, residential and
commercial property management services, security services for commercial
establishments and airport and urban transportation services (the Company and
its subsidiaries and affiliates and other Company-controlled businesses engaged
in parking garage management (in each case including their predecessor’s or
successor’s) are referred to hereinafter as the “Parking Companies”).

 

B.                                    Prior to the Effective Date, Executive was
employed by the Company as a President and Chief Operating Officer, pursuant to
that certain Amended and Restated Employment Agreement dated October 1, 2001, as
amended by that certain First Amendment to Amended and Restated Executive
Employment Agreement dated December 29, 2008, as further amended by that certain
Second Amendment to Amended and Restated Employment Agreement dated January 28,
2009, and as further amended by that certain Third Amendment to Amended and
Restated Employment Agreement dated June 10, 2011 (collectively, the “Prior
Agreement”).

 

C.                                    In order to protect the Company’s
confidential information, goodwill and customer relationships and to induce the
Executive to serve as Chief Executive Officer of the Company, the Company
desires to provide the Executive with consideration and benefits on the terms
set forth in this Agreement in exchange for the obligations herein.

 

D.                                    The Company and the Executive desire to
continue Executive’s employment relationship with the Company, and Executive is
willing to accept such employment and perform services for the Company on the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of: (i) the foregoing premises, (ii) the mutual
covenants and agreements herein contained and/or (iii) the salary continuation
payment payable on termination, the Company and Executive hereby covenant and
agree as follows:

 

1.                                      Employment Period.

 

The Company shall continue to employ the Executive, and the Executive shall
continue to serve the Company, on the terms and conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on the
second anniversary thereof (the “Employment Period”), provided, however, that
commencing on the date one year after the Effective Date and on each annual
anniversary of such date (each annual anniversary thereof

 

1

--------------------------------------------------------------------------------


 

shall hereinafter be referred to as the “Renewal Date”), unless previously
terminated, the Employment Period shall be automatically extended so as to
terminate two years from the Renewal Date, so that there is always between one
and two years remaining in the Employment Period, unless 90 days prior to the
Renewal Date the Company or the Executive shall terminate this Agreement by
giving notice to the other party that the Employment Period shall not be so
extended (a “Notice of Nonrenewal”).  Notwithstanding any such termination,
Section 6 of this Agreement shall remain in full force and effect.

 

2.                                      Position and Duties.  During the
Employment Period, the Executive shall serve as and Chief Executive Officer of
the Company, with the duties, authority and responsibilities as are commensurate
with such position and as are customarily associated with such position. 
Executive shall hold such other positions in the Company or any of the other
Parking Companies as may be assigned to him from time to time by the Board of
Directors (the “Board”) of the Company. The Executive shall report directly to
the Board.  The Executive shall not, during the term of this Agreement, engage
in any other business activities that will interfere with the Executive’s
employment pursuant to this Agreement, it being agreed that the Executive may
engage in, and may retain any fees payable as a result of, speaking or writing
activities or service as a director of a non-competing company so long as such
engagements do not interfere with Executive’s employment and duties pursuant to
this Agreement. The Executive’s acceptance of any such directorship shall be
subject to prior approval of the Company’s Board provided such approval shall
not be unreasonably withheld.     Executive shall discharge his duties and
responsibilities under this Agreement in accordance with the Company’s Code of
Conduct presently in effect or as amended and modified from time to time
hereafter. During the Employment Period, the Executive’s services shall be
performed primarily in Chicago, Illinois.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  Commencing as of the Effective
Date, the Executive shall receive base salary at the annual rate of Seven
Hundred Thousand Dollars ($700,000.00) (the “Annual Base Salary”). The Annual
Base Salary shall be payable in accordance with the Company’s normal payroll
practice for executives as in effect from time to time, and shall be subject to
review annually in accordance with the Company’s review policies and practices
for executives as in effect at the time of any such review. At no time during
the Employment Period shall the Annual Base Salary be reduced below the base
salary in effect as of the Effective Date (the “Base Minimum Salary”) except if
the Executive’s duties and responsibilities have been reduced at the Executive’s
request.

 

(b)                                 Bonus.  For the 2015 calendar year, and each
subsequent calendar year ending during the Employment Period, the Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”) based upon
terms and conditions of an annual bonus program established for the Executive by
the Company (the “Annual Bonus Program”).  The Annual Bonus will be paid in the
calendar year immediately following the year for which it is earned, no later
than March 15 of such year. In all events, the Executive’s target Annual Bonus
(the “Target Annual Bonus”) throughout the Employment Period will be not less
than Four Hundred Thousand Dollars ($400,000.00) per calendar year, with the
actual amount of the Annual Bonus being determined in relation to the Target
Annual Bonus in accordance with the terms of the Annual Bonus Program as
approved annually by the Compensation Committee of the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Equity Plan.                             
Executive shall be entitled to participate in the Company’s Long Term Incentive
Plan on the terms and conditions set forth in the Long Term Incentive Plan
document and any corresponding agreements governing the issuance of equity.

 

(d)                                 Other Benefits. In addition to the
foregoing, during the Employment Period:  (i) the Executive shall be entitled to
participate in savings, retirement, and fringe benefit plans, practices,
policies and programs of the Company as in effect from time to time, including,
but not limited to the Company’s 401(k) plan and the Non-Qualified Deferred
Compensation (NQDC) program on the same terms and conditions as those applicable
to peer executives; (ii) the Executive shall be entitled to four (4) weeks of
annual paid vacation, to be taken in accordance with the Company’s vacation
policy as in effect from time to time; and (iii) the Executive and the
Executive’s family shall be eligible for participation in, and shall receive all
benefits under group medical, disability and other welfare benefit plans,
practices, policies and programs provided by the Company, as in effect from time
to time, on the same terms and conditions as those applicable to peer
executives.

 

(e)                                  Business Expenses.
                                       Executive shall be reimbursed by the
Company for business expenses incurred on behalf of the Parking Companies in
accordance with the policies and practices of the Company as in effect from time
to time.

 

(f)                                   Insurance. In addition to the insurance
benefits described in subparagraph 3(d) above, during the Employment Period the
Company agrees to pay the annual premium on an insurance policy or policies on
the life of the Executive, which policy or policies will provide an annual cash
benefit to the Executive of at least $150,000 for a period of fifteen years
beginning in the year in which the Executive attains age sixty-five (65) (any
one or more of such policies to be referred to herein as the “Policy”).  The
Policy shall be owned by and entered into in the name of the Executive, and the
Company shall have no right to any proceeds from or any other ownership interest
in the Policy.  The Company further agrees that in the event of a termination of
the Executive’s employment for any reason other than Cause or the Executive’s
voluntary termination of employment without Good Reason, it shall continue to
pay the annual premium on the Policy until the earlier of (i) the Executive’s
death or (ii) the date the Executive attains age sixty-five (65).

 

In addition to the Policy, the Company shall provide the Executive with life
insurance above the standard benefit package in an amount equal to $1,000,000
until the Executive attains age 75.

 

4.                                      Termination of Employment.

 

(a)                                 Death or Disability.  In the event of the
Executive’s death during the Employment Period, the Executive’s employment with
the Company shall terminate automatically.  The Company, in its discretion,
shall have the right to terminate the Executive’s employment because of the
Executive’s Disability during the Employment Period.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days, or for periods

 

3

--------------------------------------------------------------------------------


 

aggregating 180 business days in any period of twelve months, as a result of
incapacity due to mental or physical illness or injury which is determined to be
total and permanent by a physician selected by the Company or its insurers.  A
termination of the Executive’s employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), unless the Executive returns to full-time performance of the
Executive’s duties before the Disability Effective Date.

 

(b)                                 By the Company.  In addition to termination
for Disability, the Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.  “Cause” means:

 

(i)                                     the continued and willful or deliberate
failure of the Executive to substantially perform the Executive’s duties, or to
comply with the Executive’s obligations, under this Agreement (other than as a
result of physical or mental illness or injury); or

 

(ii)                                  illegal acts or gross misconduct by the
Executive, in either case that is willful and results in material damage to the
business or reputation of the Company.

 

Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph 4(b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.

 

(c)                                  Voluntarily by the Executive.  The
Executive may terminate his employment by giving written notice thereof to the
Company (which shall include without limitation the Executive’s election to
effectively terminate his employment at the expiration of any given Employment
Period by reason of the Executive’s giving of notice pursuant to paragraph 1
above), provided, however, that if Executive terminates his employment for Good
Reason, such termination shall not be considered a voluntary termination by
Executive and Executive shall be treated as if he had been terminated by the
Company pursuant to paragraph 5(a) below.  “Good Reason” means any of the
following:

 

(i)                                     a reduction in the Executive’s Annual
Base Salary, which is not accompanied by a similar reduction in annual base
salaries of similarly situated executives of the Company (provided, however,
that in no event shall the Executive’s Annual Base Salary be reduced to less
than the Base Minimum Salary unless permitted by paragraph 3(a) above); or

 

(ii)                                  a reduction in the Executive’s Target
Annual Bonus;

 

(iii)                               a breach by the Company of this Agreement
(including without limitation the provisions of paragraph 2 and paragraphs
3(a) and (b) above) after Executive has given to the Company advance written
notice of, and a reasonable opportunity to cure, any such breach; or

 

(iv) the Company’s requirement that the Executive relocate his principal place
of business outside of the greater Chicago metropolitan area.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Date of Termination.  The “Date of
Termination” means the date of the Executive’s death, the Disability Effective
Date, the date on which the termination of the Executive’s employment by the
Company for Cause, as set forth in notice from the Company, is effective, the
date that notice of termination is provided to the Executive from Company of a
termination of the Executive’s employment by the Company other than for Cause or
Disability, or the date on which the Executive gives the Company notice of
termination of employment, as the case may be.

 

5.                                      Obligations of the Company upon
Termination.

 

(a)                                 By the Company Other Than for Cause, Death
or Disability.  If, during the Employment Period, the Company terminates the
Executive’s employment, other than for Cause, Death or Disability, the Company
shall pay the Executive for any accrued but unused vacation as of the Date of
Termination, and in addition shall;

 

(i)                                     continue to pay the Executive for the
duration of the Employment Period the Annual Base Salary and the Annual Bonus as
in effect immediately before the Date of Termination, as and when such amounts
would be paid in accordance with paragraphs 3(a) and (b) above, provided the
amount of any Annual Bonus so paid shall equal the Target Annual Bonus,

 

(ii)                                  continue to provide for a period eighteen
(18) months from the Date of Termination welfare benefits to the Executive
and/or the Executive’s family at least as favorable as those that would have
been provided to them under clause (d) (iii) of Section 3 of this Agreement
until the end of eighteen (18) months from the Date of Termination; provided,
that during any periods when the Executive is eligible to receive such benefits
under another employer-provided plan, the benefits provided by the Company under
this Section 5(a) may be made secondary to those provided under such other plan.
.

 

(b)                                 Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, the
Company shall make, within thirty (30) days after the Date of Termination, a
lump-sum cash payment to the Executive’s estate equal to the sum of (i) the
Executive’s Annual Base Salary through the end of the calendar month in which
death occurs, (ii) any earned and unpaid Annual Bonus for any calendar year
ended prior to the Date of Termination and a prorated Target Bonus for services
rendered in the year of death up to the Date of Termination, (iii) any accrued
but unpaid vacation pay through the end of the calendar month in which death
occurs, and (iv) any other vested benefits to which the Executive is entitled,
in each case to the extent not yet paid, except for any death benefit, in which
case the death benefit shall be paid to Executive’s estate within seven (7) days
following receipt of any such death benefit by the Company from the insurer.

 

(c)                                  Disability.  In the event the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Employment Period in accordance with paragraph 4(a) hereof, the Company shall
pay to the Executive or the Executive’s legal representative, as applicable, for
the duration of the Employment Period (i) the Executive’s Annual Base Salary at
the rate in effect immediately preceding the Date of Termination, provided that
any such payments made to the Executive shall be reduced by the sum of the
amounts, if any, payable to the Executive under any disability benefit plans of
the Company or under the Social Security

 

5

--------------------------------------------------------------------------------


 

disability insurance program, (ii) any earned and unpaid Annual Bonus for any
calendar year ended prior to the Date of Termination and a pro-rata Target Bonus
for services rendered in the calendar year in which the Date of Termination
occurs, and (iii) any other vested benefits to which the Executive is entitled,
in each case to the extent not yet paid, including, but not limited to accrued
but unpaid vacation pay.  The Annual Base Salary and bonus payments to be made
under this paragraph 5(c) shall be made as and when such amounts would be paid
in accordance with paragraphs 3(a) and (b) above.

 

(d)                                 Cause; Voluntary Termination:  If the
Executive’s employment is terminated by the Company for Cause or the Executive
voluntarily terminates his employment during the Employment Period (other than
for “Good Reason”), the Company shall pay the Executive (i) the Annual Base
Salary through the Date of Termination, (ii) the Annual Bonus for any calendar
year ended prior to the Date of Termination, and (iii) any other vested benefits
to which the Executive is entitled, in each case to the extent not yet paid,
including but not limited to accrued but unpaid vacation pay, and the Company
shall have no further obligations to the Executive under this Agreement.

 

6.                                      Protection of Company Assets.

 

(a)                                 Trade Secret and Confidential Information. 
The Executive recognizes and acknowledges that the acquisition and operation of,
and the providing of consulting services for, parking facilities is a unique
enterprise and that there are relatively few firms engaged in these businesses
in the primary areas in which the Parking Companies operate.  The Executive
further recognizes and acknowledges that in exchange for his or her employment
with the Parking Companies, the Executive has been given access to and provided
with and will continue to be provided with additional confidential information
and trade secrets of the Parking Companies that constitute proprietary
information that the Parking Companies are entitled to protect, which
information constitutes special and unique assets of the Parking Companies,
which is not generally available to the public, including without limitation
(i) information relating to the Parking Companies’ manner and methods of doing
business, including without limitation, strategies for negotiating leases and
management agreements; (ii) the identity of the Parking Companies’ clients,
customers, prospective clients and customers, lessors and locations, and the
identity of any individuals or entities having an equity or other economic
interest in any of the Parking Companies to the extent such identity has not
otherwise been voluntarily disclosed by any of the Parking Companies; (iii) the
specific confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder; (iv) the identities of beneficiaries under land
trusts; (v) the business, developments, activities or systems of the Parking
Companies, including without limitation any marketing or customer service
oriented programs in the development stages or not otherwise known to the
general public; (vi) information concerning the business affairs of any
individual or firm doing business with the Parking Companies; (vii) financial
data and the operating expense structure pertaining to any parking facility
owned, operated, leased or managed by the Parking Companies or for which the
Parking Companies have or are providing consulting services; (viii) information
pertaining to computer systems, including but not limited to computer software,
used in the operation of the Parking Companies; and (ix) other confidential
information and trade secrets relating to the operation of the Company’s
business

 

6

--------------------------------------------------------------------------------


 

(the matters described in this sentence are referred to herein as “Trade Secret
and Confidential Information”).

 

(b)                                 Customer Relationships.  The Executive
understands and acknowledges that the Company has expended significant resources
over many years to identify, develop, and maintain its clients.  The Executive
additionally acknowledges that the Company’s clients have had continuous and
long-standing relationships with the Company and that, as a result of these
close, long-term relationships, the Company possesses significant knowledge of
and confidential information about its clients and their needs.  Finally, the
Executive acknowledges the Executive’s association and contact with these
clients is derived solely from Executive’s employment with the Company.  The
Executive further acknowledges that the Company does business throughout the
United States and that the Executive personally has significant contact with the
Company’s clients and customers solely as a result of Executive’s relationship
with the Company.

 

(c)                                  Confidentiality.  With respect to Trade
Secret and Confidential Information, and except as may be required by the lawful
order of a court or government agency of competent jurisdiction, the Executive
agrees that Executive shall during his or her employment and thereafter :

 

(i)                                     hold all Trade Secret and Confidential
Information in strict confidence and not publish or otherwise disclose any
portion thereof to any person whatsoever except with the prior written consent
of the Company so long as such Information is not generally available to the
public or industry;

 

(ii)                                  use all reasonable precautions to assure
that the Trade Secret and Confidential Information are properly protected and
kept from unauthorized persons or use;

 

(iii)                               make no use of any Trade Secret and
Confidential Information except as is required in the performance of Executive’s
duties for the Company; and

 

(iv)                              immediately upon termination of Executive’s
employment with the Company, whether voluntary or involuntary and regardless of
the reason or cause, or upon the request of the Company, promptly return to the
Company all Company property including, without limitation, any and all
documents, and other things relating to any Trade Secret and Confidential
Information, all of which are and shall remain the sole property of the
Company.  The term “documents” as used in the preceding sentence shall mean all
forms of written or recorded information and shall include, without limitation,
all accounts, budgets, compilations, computer records (including, but not
limited to, computer programs, software, disks, diskettes or any other
electronic or magnetic storage media), contracts, correspondence, data,
diagrams, drawings, financial statements, memoranda, microfilm or microfiche,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after Executive’s termination of employment with the
Company, information which is generally available to the public or industry.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Assignment of Intellectual Property Rights. 
The Executive agrees to assign to the Company any and all intellectual property
rights including patents, trademarks, copyright and business plans or systems
developed, authored or conceived by the Executive while so employed and relating
to the business of the Company, and the Executive agrees to cooperate with the
Company’s attorneys to perfect ownership rights thereof in the Company or any
one or more of the Company. This agreement does not apply to an invention for
which no equipment, supplies, facility or Trade Secret and Confidential
Information of the Company was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates either to the business of
the Company or to actual or demonstrably anticipated research or development of
the Parking Companies, or (ii) the invention results from any work performed by
the Executive for the Parking Companies.

 

(e)                                  Non-Compete.  Executive agrees that while
employed by the Company and for a period of twenty-four (24) months after his
Date of Termination for any reason, Executive will not directly or indirectly
without first obtaining the express written permission of the Employer’s General
Counsel, which permission may be withheld in the Employer’s sole discretion:

 

(i)                                     conduct business with any client or
customer of the Company with which Executive had any direct contact or
responsibility within the twelve months preceding the Date of Termination or
about whom Executive acquired any Trade Secret or Confidential Information
during his or her employment with the Company; provided, however, that this
subparagraph shall not prohibit Executive from engaging in the above-described
activities to the extent Executive is employed by or rendering services to an
entity that does not engage in the parking, transportation, facility management
services business or any other businesses that the Company is then actively
engaged in; or

 

(ii)                                  become employed by or render services to
any competitor of the Company whether a person, partnership, joint venture,
consulting firm or other business, if in so doing the Executive duties would
involve any level of strategic advisory, technical, sales, customer, client
marketing, or other consulting functions competitive with the Company in the
parking, transportation, facility management services business or any other
businesses that the Company is then actively engaged in;

 

(f)                                   Non-Solicitation.  The Executive agrees
that while he is employed by the Company and for a period of twenty-four (24)
months after the Date of Termination, the Executive shall not, directly or
indirectly:

 

(i)                                     without first obtaining the express
written permission of the Company’s General Counsel, which permission may be
withheld solely in the Company’s discretion, directly or indirectly contact or
solicit business from any client or customer of the Company with whom the
Executive had direct contact or responsibility or about whom the Executive
acquired any Trade Secret or Confidential Information during his employment with
the Company.  Likewise, the Executive shall not, without first obtaining the
express written permission of the Company’s General Counsel which permission may
be withheld solely in the

 

8

--------------------------------------------------------------------------------


 

Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any direct contact or
about whom the Executive acquired any Trade Secret or Confidential Information
during his employment with the Company or about whom the Executive has acquired
any information as a result of his employment with the Company ; provided,
however, that this subparagraph shall not prohibit Executive from engaging in
the above-described activities to the extent Executive is employed by or
rendering services to an entity that does not engage in the parking,
transportation, facility management services business or any other businesses
that the Company is then actively engaged in; or

 

(ii)                                  take any action to hire, recruit or to
directly or indirectly assist in the hiring, recruiting or solicitation for
employment of any officer, employee or representative of the Parking Companies
who possesses Trade Secret and Confidential Information of the Company.

 

If the Executive, after the termination of his employment hereunder, has any
question regarding the applicability of the above provisions to a potential
employment opportunity, the Executive acknowledges that it is his or her
responsibility to contact the Company so that the Company may inform the
Executive of its position with respect to such opportunity.

 

(g)                                  Salary Continuation Payments.
                     As additional consideration for the representation and
restrictions contained in this paragraph 6:

 

(i)                                     If Executive’s employment is terminated
for any reason (including without limitation the Company’s effective termination
of Executive’s employment by reason of the Company’s election pursuant to
paragraph 1 not to extend any Employment Period ending prior to December 31,
2020, other than Cause or Executive’s voluntary termination pursuant to
paragraph 5(d) (Executive’s “Voluntary Termination”), the Company agrees to pay
Executive an amount which, when combined with all amounts payable by the Company
pursuant to either clause (i) of paragraph 5(a) above or clauses (i) and (ii) of
paragraph 5(c) above, will total Executive’s Annual Base Salary and Annual
Target Bonus as in effect immediately preceding the Date of Termination for a
period of twenty-four (24) months following the Date of Termination
(collectively the “Tier 1 Salary Continuation Payments”). Notwithstanding
Sections 3(a), 3(b), 5(a) and/or 5(c) of this Agreement, the Tier 1 Salary
Continuation Payments shall be payable in equal monthly installments over a
period of twenty-four (24) months following the Date of Termination.

 

(ii)                                  Upon Executive’s Voluntary Termination or
if Executive is terminated for Cause, the Tier 1 Salary Continuation Payments
shall be reduced to the total amount of $50,000 (the “Tier 2 Salary Continuation
Payments”) and shall be payable in equal monthly installments over a
twelve-month period following the Date of Termination.

 

(iii)                               If Executive’s employment is terminated by
reason of the Company’s election pursuant to paragraph 1 not to extend any
Employment Period ending on or after December 31, 2020, as applicable, then the
Company shall pay Executive one of the following amounts, as designated by the
Company at its sole option and election in a

 

9

--------------------------------------------------------------------------------


 

writing delivered to Executive within seven (7) days after notice of the
Executive’s termination is given:

 

(x)                                 The Tier 1 Salary Continuation Payments,
payable in equal monthly installments over a period of twenty-four (24) months
following the Date of Termination, or

 

(y)                                 The Tier 2 Salary Continuation Payments,
payable in equal monthly installments over a period of twelve (12) months
following the Date of Termination; provided, however, that if the Company elects
to pay Tier 2 Salary Continuation Payments pursuant to this sub-section
6(g)(iii)(y), then effective from and after the Date of Termination, Executive
shall be deemed released from any further obligations pursuant to Sections
6(e) and (f) above.

 

If Executive materially breaches this Agreement at any time during the 24-month
period following the Date of Termination, the Company’s obligation to continue
any Tier 1 Salary Continuation Payments or Tier 2 Salary Continuation Payments
(either being hereafter referred to as “Salary Continuation Payments”) shall
immediately cease, and the Executive shall immediately return to the Company all
Salary Continuation Payments paid up to that time.  The termination of Salary
Continuation Payments shall not waive any other rights, at law or in equity,
that the Company may have by virtue of Executive’s breach of this Agreement. The
Company’s obligation to make Salary Continuation Payments shall also cease with
respect to periods after Executive’s death.

 

(h)                                 Remedies.  The Executive acknowledges that
the Company would be irreparably injured by a violation of the covenants of this
paragraph 6 and agrees that the Company, or any one or more of the Parking
Companies, in addition to any other remedies available to it or them for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief in a court of law or
through arbitration, restraining the Executive from any actual or threatened
breach of any of the provisions of this paragraph 6.   If a bond is required to
be posted in order for the Company or any one or more of the Company to secure
an injunction or other equitable remedy, the parties agree that said bond need
not exceed a nominal sum.  This paragraph shall be applicable regardless of the
reason for the Executive’s termination of employment, and independent of any
alleged action or alleged breach of any provision hereby by the Company.  If at
any time any of the provisions of this paragraph 6 shall be determined to be
invalid or unenforceable by reason of being vague or unreasonable as to
duration, area, scope of activity or otherwise, then this paragraph 6 shall be
considered divisible (with the other provisions to remain in full force and
effect) and the invalid or unenforceable provisions shall become and be deemed
to be immediately amended to include only such time, area, scope of activity and
other restrictions, as shall be determined to be reasonable and enforceable by
the court or other body having jurisdiction over the matter, and the Executive
expressly agrees that this Agreement, as so amended, shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

10

--------------------------------------------------------------------------------


 

7.                                      Incorporation of Recitals.     The
Recitals set forth above are hereby incorporated as material terms of this
Agreement.

 

8.                                      Severability.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement, and this Agreement
will be construed as if such invalid or unenforceable provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

9.                                      Notices.  Any notice which any party
shall be required or shall desire to serve upon the other shall be in writing
and shall be delivered personally or sent by registered or certified mail,
postage prepaid, or sent by facsimile or prepaid overnight courier, to the
parties at the addresses set forth below (or such other addresses as shall be
specified by the parties by like notice):

 

In the case of Executive to:

 

G Marc Baumann

 

 

 

 

 

 

In the case of the Company to:

 

SP Plus Corporation

 

 

200 E. Randolph Street

 

 

Suite 7700

 

 

Chicago, Illinois 60601

 

 

Attention:

General Counsel

 

10.                               Applicable Law; Submission to Jurisdiction. 
This Agreement shall be construed in accordance with the laws and decisions of
the State of Illinois in the same manner applicable to contracts made and to be
performed entirely within the State of Illinois and without regard to the
conflict of law provisions thereof.  Executive and the Company agree to submit
himself and itself, as applicable, to the non-exclusive general jurisdiction of
any United States federal or Illinois state court sitting in Chicago, Illinois
and appellate courts thereof, in any legal action or proceeding relating to this
Agreement or Executive’s employment with the Company.

 

11.                               Nonalienation.  The interests of the Executive
under this Agreement are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.

 

12.                               Amendment.  This Agreement may be amended or
cancelled only by mutual agreement of the parties in writing without the consent
of any other person.

 

13.                               Waiver of Breach.  No waiver by any party
hereto of a breach of any provision of this Agreement by any other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.

 

11

--------------------------------------------------------------------------------


 

14.                               Successors.

 

(a)                                 This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

 

15.                               Entire Agreement.  Except as otherwise noted
herein, this Agreement, constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, either oral or in writing, if
any, between the parties, including the Executive’s employment agreement with
the Company, relating to the subject matter hereof, provided, however, that this
provision shall not be interpreted to supersede any separate equity agreements
as set forth in Section 3 of this Agreement, including without limitation the
Company’s Long Term Incentive Plan, Long Term Performance Share Program, and/or
any awards, grants, or agreements relating to those plans.

 

16.                               Acknowledgement by Executive.  The Executive
has read and fully understands the terms and conditions set forth herein, has
had time to reflect on and consider the benefits and consequences of entering
into this Agreement and has had the opportunity to review the terms hereof with
an attorney or other representative, if he so chooses.  The Executive has
executed and delivered this Agreement as his free and voluntary act, after
having determined that the provisions contained herein are of a material benefit
to him, and that the duties and obligations imposed on him hereunder are fair
and reasonable and will not prevent him from earning a livelihood following the
Date of Termination.

 

17.                               Compliance with Section 409A.  Payments under
Sections 5 and 6 shall be paid or provided only at the time of a termination of
the Executive’s employment that constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code (the “Code”); provided
that if the Executive is a “specified employee” as such term is defined under
Section 409A of the Code, any payments described in Section 5 or Section 6 shall
be delayed for a period of six (6) months following the Executive’s separation
from service to the extent and up to an amount necessary to ensure such payments
are not subject to penalties and interest under Section 409A of the Code, and
shall thereafter be paid in full for the duration set forth in Section 5 or
Section 6.

 

12

--------------------------------------------------------------------------------


 

18.                               Attorneys’ Fees.  In the event of litigation
in connection with or concerning the subject matter of this Agreement, the
prevailing party shall be entitled to recover all costs and expenses of
litigation incurred by it, including without limitation attorneys’ fees.

 

[Signatures on Following Page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.

 

 

SP PLUS CORPORATION

 

 

 

 

 

 

 

By:

/s/ JAMES A. WILHELM

 

 

James A. Wilhelm

 

 

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

/s/ G MARC BAUMANN

 

 

G Marc Baumann

 

14

--------------------------------------------------------------------------------
